Application by petitioner for a writ of habeas corpus. Application denied. The petitioner is presently under custody pursuant to a sentence of the County Court, Monroe County, rendered February 9, 1977. The judgment is presently on appeal to the Appellate Division, Fourth Department. The writ of habeas corpus is not a substitute for an appeal (cf. CPL 210.30, subd 6). If the matter sought to be passed upon by means of a writ of habeas corpus is not permitted under a direct appeal, it follows that it is not reviewable by indirection, i.e., habeas corpus. Gulotta, P. J., Cohalan, Mollen and O’Connor, JJ., concur.